DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 and 05/027/2022 has been entered.
 

Response to Amendment
The Amendment, filed on 05/27/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-16 have been considered and examined.  No claims has/have been canceled.  Claims 17-20 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 17-20 directed to the invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.



Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an apparatus for providing light having a first end and a second end, the apparatus comprising: three wires comprising a first component wire, a second component wire, and a return wire, wherein: each of the three wires have a first and second predominantly terminal section; the first predominantly terminal section of the first component wire is electrically connected to the first predominantly terminal section of the second component wire near the first end of the apparatus; and the second predominantly terminal sections of the three wires are electrically connected near the second end of the apparatus; and a plurality of diodes connected to the first component wire and the second component wire at periodic distances, wherein: the plurality of diodes are coated in an insulating thermoset polymer; and the first component wire and second component wire have breaks at periodic distances along the apparatus, the breaks being filled by the insulating thermoset polymer are not disclosed. 
The closest prior art are Shan et al. (US Pub. 2021/0071850) and Law et al. (US Pub. 2013/0155713). While Shan discloses an apparatus (Fig. 1 and 2) for providing light having a first end (left end in Fig. 2) and a second end (right end in Fig. 2), the apparatus comprising: three wires (11, 12 and 13 first through third wires respectively) extending along a similar direction (Fig. 2), the three wires comprising a first component wire (11), a second component wire (12), and a return wire (13) and Law discloses the plurality of diodes (204 LED lights) are coated in an insulating thermoset polymer (101/201 thermosetting polymer; 0034, 0035 epoxide resin with polyamine hardener are insulative thermally and electrically). Neither Shan nor Law disclose or suggest in summary the first component wire and second component wire have breaks at periodic distances along the apparatus, the breaks being filled by the insulating thermoset polymer.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875